Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #005


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 30th day of January, 2018, are as follows:



PER CURIAM:



2016-K -1502      STATE OF LOUISIANA v. DARRYL JONES (Parish of Ascension)

                  Based on the evidence presented, the jury could only speculate
                  defendant was guilty as a principal to the second degree murder.
                  When issues are raised on appeal both as to the sufficiency of
                  the evidence and as to one or more trial errors, the reviewing
                  court should first assess the sufficiency of the evidence, see
                  State v. Hearold, 603 So. 2d 731, 734 (La. 1992), because the
                  accused may therefore be entitled to an acquittal under Hudson v.
                  Louisiana, 450 U.S. 40, 101 S. Ct. 970, 67 L. Ed. 2d 30 (1981).
                  Defendant here is so entitled. See generally State v. Corkern,
                  593 So. 2d 1259, 1260 (La. 1992) (per curiam) (When the state’s
                  evidence merely invites the jury to speculate on a number of
                  reasonable probabilities, some consistent with guilt, others
                  consistent of innocence, a reasonable jury must entertain a
                  reasonable doubt of the defendant’s guilt.); see also State v.
                  Schwander, 345 So. 2d 1173, 1175 (La. 1978)) (“[a] trial jury’s
                  inference that an accused aided and abetted in a crime cannot be
                  ‘mere speculation based upon guilt by association.’”) (quoting
                  State v. Williams, 310 So. 2d 513, 515 (La. 1975)). Accordingly,
                  for the reasons assigned, defendant’s conviction and sentence are
                  reversed and a judgment of acquittal is entered in his favor.
                  REVERSED.

                  WEIMER, J., additionally concurs.
01/30/18


                     SUPREME COURT OF LOUISIANA


                                No. 2016-K-1502

                            STATE OF LOUISIANA

                                     VERSUS

                                DARRYL JONES


        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
              FIRST CIRCUIT, PARISH OF ASCENSION



PER CURIAM

      Codefendants Darryl Jones, Cecil Ray Beals, and Calvin K. Williams were

indicted, tried together, and found guilty of the second degree murder of their

associate Gerald G. Wilkins. The evidence presented at trial established that Beals,

Williams, and the victim regularly visited defendant Darryl Jones’s home in Baton

Rouge. Beals also lived in defendant’s garage. Notably, all were present there on

the day and evening before Wilkins was killed.

      Wilkins was found alongside Panama Road in Sorrento, dead, with two

gunshot wounds to the head. The victim was holding a crack pipe and appeared to

have been shot while he was urinating. A witness heard the gunshots and saw a

distinctive vehicle (like that owned by defendant and often used by Beals)

speeding down Panama Road between 3:30 and 4:00 a.m. on January 12, 2013.

Officers obtained surveillance video showing Beals at a gas station near the crime

scene with defendant’s vehicle at 3:38 a.m. The surveillance video also showed an

unidentified driver and an unidentified backseat passenger.

      Defendant told police that the victim was at defendant’s home on January
11, 2013, and that the victim left between 10:00 and 11:00 p.m., never to return.

Defendant also told police that the victim was a troublemaker but that defendant

had instructed his friends not to harm the victim. Marvin McGee, another associate

of the codefendants, testified he habitually used drugs at defendant’s residence

with the codefendants. McGee said he was also present at defendant’s home on

January 11 and that, although defendant’s vehicle was gone at about 10:30 or

11:00 p.m. and Williams and Beals with it, defendant stayed home all that night.

McGee also confirmed that the victim was a troublemaker, i.e. he had robbed

Justin Thomas (who retaliated by shooting the victim’s mother’s home), robbed

defendant, and he used counterfeit money to purchase drugs.

      McGee also loaned Williams a cell phone. Cell phone records showed that

McGee’s phone was transported from Baton Rouge to Sorrento where it was used

around the time of the murder, and then returned to Baton Rouge. It was used to

call both the victim and defendant’s phones several times as well as a phone

belonging to Williams’s half-brother Shawn Aikens. Defendant’s phone never left

Baton Rouge. Most of the calls to defendant’s phone were unanswered. Nicole

Billingsley, defendant’s girlfriend, testified that defendant was at home in bed with

her at the time of the murder. She said that defendant’s phone often rang and that

defendant had a friendly relationship with the victim.

      Jeremiah Billingsley, Nicole’s ex-husband, testified that he was incarcerated

with Beals after the crime. Beals told him that the victim had repeatedly stolen

from defendant and therefore Beals offered to “take care of him” but defendant

declined and instead told Beals not to touch the victim. Beals also told Billingsley

that he and Williams took the victim to Sorrento and killed him when he got out of

the car to urinate. When Beals was interviewed by police, he stated, “If I would

have killed [the victim,] I would have shot him in broad daylight from the distance.

                                         2
I would have not walked up on him from the back and shot him.” At the time of

that statement, police had not disclosed the manner in which the victim was killed.

      The court of appeal found this evidence sufficient to prove that defendant

was a principal to the murder although he was not present at the time of the

murder. State v. Jones, 15-0649 (La. App. 1 Cir. 7/7/26) (unpub’d). Specifically,

the court of appeal found it sufficient that the victim was transported to the

location where he was killed in defendant’s vehicle, the cell phone records showed

cell phone contact between the persons who committed the murder and defendant,

and defendant afterward asked McGee to bring the phone he loaned to Williams to

him rather than provide it to police:

      Thus, the guilty verdict in this case indicates the jury apparently
      concluded that, after being driven to Sorrento in defendant Jones’
      vehicle, the victim was murdered, and defendant Jones was a principal
      and guilty of that murder. The jury could have reasonably interpreted
      the substantial cell phone usage records in evidence as showing that
      defendant Jones participated in the murder through repeated contact
      with the victim and with Mr. Beals and Mr. Williams throughout the
      hours before and after the victim’s murder. The jury’s verdict also
      indicates it rejected defendant Jones’ claim that he went to bed at 2
      a.m. on the morning of the murder. Further, the jury reasonably could
      have interpreted defendant Jones’ instruction to Mr. Magee to
      withhold the borrowed cell phone from the police as indicating
      defendant Jones’ guilty knowledge of information contained on that
      cell phone that implicated him in the murder.

Jones, 15-0649, p. 11.

      Judge Theriot dissented finding this circumstantial evidence was insufficient

to exclude every reasonable hypothesis of innocence. Judge Theriot noted that

Billingsley’s testimony did not even implicate defendant, who according to this

jailhouse informant declined Beals’s offer to “take care of” the victim and instead

instructed Beals to leave the victim alone. Judge Theriot also noted that the calls on

the night of the murder to defendant’s phone were unanswered. Finally, Judge

Theriot noted that, although defendant became an accessory after the fact when he


                                          3
tried to obtain McGee’s phone, that crime is not responsive to a charge of murder.

While it is true that defendant’s car was used to commit the crime, Judge Theriot

found that there was no evidence in the record showing that defendant directed

Beals or Williams to commit murder. We agree.

      Under the due process standard of Jackson v. Virginia, 443 U.S. 307, 319,

99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979) (emphasis in original), “the relevant

question is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” When reviewing a conviction based upon

circumstantial evidence, the reviewing court must determine whether, viewing the

evidence in the light most favorable to the prosecution, a reasonable trier of fact

could have concluded beyond a reasonable doubt that every reasonable hypothesis

of innocence had been excluded. See State v. Morris, 414 So. 2d 320, 321–22 (La.

1982) (citation omitted); see also State v. Captville, 448 So. 2d 676, 680 (La. 1984)

(“When a case involves circumstantial evidence, and the jury reasonably rejects the

hypothesis of innocence presented by the defendant’s own testimony, that

hypothesis falls, and the defendant is guilty unless there is another hypothesis

which raises a reasonable doubt.”). The reviewing court “does not determine

whether another possible hypothesis has been suggested by defendant which could

explain the events in an exculpatory fashion; rather, the reviewing court] evaluates

the evidence in the light most favorable to the prosecution and determines whether

the alternative hypothesis is sufficiently reasonable that a rational factfinder could

not ‘have found proof of guilt beyond a reasonable doubt.’” Captville, 448 So. 2d at

680 (emphasis in original; citation omitted).

      Principals to an offense are defined as:

      All persons concerned in the commission of a crime, whether present

                                          4
       or absent, and whether they directly commit the act constituting the
       offense, aid and abet in its commission, or directly or indirectly
       counsel or procure another to commit the crime, are principals.

La.R.S. 14:24. The crime of second degree murder, in pertinent part, is the killing

of a human being when the offender has a specific intent to kill or to inflict great

bodily harm. La.R.S. 14:30.1(A)(1). Thus, to prove defendant guilty as a principal

to second degree murder in the present case, the state was required to prove

defendant aided or abetted in the killing of a human being when he had a specific

intent to kill or to inflict great bodily harm, or he directly or indirectly counseled or

procured another to commit the crime. 1

        We have repeatedly cautioned that the due process standard of Jackson v.

Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979), “does not permit a

reviewing court to substitute its own appreciation of the evidence for that of the

fact finder or to second guess the credibility determinations of the fact finder

necessary to render an honest verdict.” State v. Calloway, 07–2306, p. 10

(La.1/21/09), 1 So. 3d 417, 422. In cases of circumstantial evidence, the Jackson

standard means that when a jury “reasonably rejects the hypothesis of innocence

presented by the [defense], that hypothesis falls, and the defendant is guilty unless

there is another hypothesis which raises a reasonable doubt.” State v. Captville,

448 So. 2d 676, 680 (La. 1984). Nevertheless, the Jackson standard does not permit

jurors “‘to speculate if the evidence is such that reasonable jurors must have a

reasonable doubt.’” State v. Mussall, 523 So. 2d 1305, 1311 (La.1988) (quoting 2

C. Wright, Federal Practice & Procedure, Criminal 2d § 467 at 660–61 and n.23

(2d ed. 1982). Here, as the dissent found, “[t]he record is void of evidence that



       1
         As proof of the defendant’s guilt the state indicated in its brief that “after the victim
continued to steal drugs from [the defendant] Jones, Beals told Billingsley that Jones told him
‘he’s yours.’ Based upon that affirmation, Billingsley stated that Beals killed the victim.” The
state suggests this was an indication by the defendant to Beals that the victim should be killed.
                                                5
[defendant] gave any counsel to Beals or Williams, directly or indirectly, in the

commission of the crime.” Jones, 15-0649, p. 2 (Theriot, J., dissenting). Based on

the evidence presented, the jury could only speculate defendant was guilty as a

principal to the second degree murder.

         When issues are raised on appeal both as to the sufficiency of the evidence

and as to one or more trial errors, the reviewing court should first assess the

sufficiency of the evidence, see State v. Hearold, 603 So. 2d 731, 734 (La. 1992),

because the accused may therefore be entitled to an acquittal under Hudson v.

Louisiana, 450 U.S. 40, 101 S. Ct. 970, 67 L. Ed. 2d 30 (1981). Defendant here is so

entitled. See generally State v. Corkern, 593 So. 2d 1259, 1260 (La. 1992) (per

curiam) (When the state’s evidence merely invites the jury to speculate on a

number of reasonable probabilities, some consistent with guilt, others consistent of

innocence, a reasonable jury must entertain a reasonable doubt of the defendant’s

guilt.); see also State v. Schwander, 345 So. 2d 1173, 1175 (La. 1978)) (“[a] trial

jury’s inference that an accused aided and abetted in a crime cannot be ‘mere

speculation based upon guilt by association.’”) (quoting State v. Williams, 310
So. 2d 513, 515 (La. 1975)). Accordingly, for the reasons assigned, defendant’s

conviction and sentence are reversed and a judgment of acquittal is entered in his

favor.

REVERSED




However, there was no evidence submitted to the jury to corroborate this statement, which was
made by counsel for the state at a bench conference.
                                             6
01/30/18

                    SUPREME COURT OF LOUISIANA

                                   No. 2016-K-1502

                              STATE OF LOUISIANA

                                       VERSUS

                                  DARRYL JONES

                ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                      FIRST CIRCUIT, PARISH OF ASCENSION


WEIMER, J., additionally concurring.

      I agree with the majority opinion, writing separately to point out that as proof

of defendant’s guilt, the state indicated in its brief that “after the victim continued to

steal drugs from [the defendant] Jones, Beals told Billingsley that Jones told him

‘he’s yours.’ Based on that affirmation, Billingsley stated that Beals killed the

victim.” The state suggests this was an indication by the defendant to Beals that the

victim should be killed. However, there was no evidence submitted to the jury to

corroborate this statement, which was made by counsel for the state at a bench

conference.